Citation Nr: 0617123	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  96-51 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service connected left knee disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1968 to June 1970 
and from April 1974 to April 1978.

This appeal arises from rating decisions of the Des Moines, 
Iowa Regional Office (RO).  The Board also notes that in 
April 2006 the veteran's representative raised the issue of 
entitlement to a separate compensable rating for arthritis of 
the left knee; accordingly, this issue is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  The current medical evidence of record is inadequate for 
rating purposes and a VA examination is necessary to determine 
the issue of entitlement to an increased rating for a left 
knee disability.

2.  Despite being advised of the importance of reporting for 
a VA examination, the veteran failed to report for a VA 
rating examination without good cause having been shown.


CONCLUSION OF LAW

Entitlement to a rating in excess of 20 percent for the 
service connected left knee disability cannot be established 
without a current VA examination; therefore, the veteran's 
claim is denied.  38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in August 1990, service connection for a 
left knee disability was granted and a 20 percent rating was 
assigned, effective from February 5, 1990.

In May 1996, the veteran filed a claim of entitlement to a 
rating in excess of 20 percent for the left knee disability.  

The Board remanded this case to the RO in March 2004 as the 
Board concluded that a VA examination was necessary in order 
to evaluate the current level of left knee disability.  If 
the veteran failed to report for a scheduled examination, 
reference was made to 38 C.F.R. § 3.655.

In August 2004, the veteran was provided with a letter 
indicating that the nearest VA medical facility to him was 
going to schedule him for an examination in connection with 
his claim for a higher rating for left knee disability.  If 
he was unable to keep the appointment, the veteran was 
requested to contact the medical facility and the appointment 
would be rescheduled.  It was further indicated that if a 
claimant, without good cause, failed to report for an 
examination, the claim may have to be denied.  

The veteran was notified in September 2004 that a VA 
examination had been scheduled in October 2004.  The veteran 
failed to appear for the October 2004 VA examination.  

By letter in February 2005, the RO notified the veteran that 
he had failed to report for a scheduled VA examination and 
that failure to report without good cause many have a 
negative consequence on the adjudication of his appeal.  It 
was noted that this examination had been ordered by the Board 
and it was requested that the veteran notify the RO if he was 
willing to have a VA examination.

A Supplemental Statement of the Case (SSOC) was issued in 
August 2005.  It was noted that the veteran had received 
written notice of the scheduling of a VA rating examination 
scheduled in October 2004; however, the veteran failed to 
show.  The veteran was provided with the pertinent provisions 
of 38 C.F.R. § 3.655 as part of the SSOC.

The case is once again before the Board for adjudication.  
Although it is uncontested that notice of the scheduling of 
the October 2004 examination was sent to the veteran at his 
address of record, he failed to appear.  Under the 
presumption of regularity of the official acts of public 
officers, it is presumed that the September 2004 RO notice 
letter informing the veteran of the scheduling of examination 
was mailed by VA employees to the veteran's address on the 
dates indicated.  Gold v. Brown, 7 Vet. App. 315 (1995).  
Moreover, even though the veteran was notified by letter from 
the RO in February 2005 regarding the possible negative 
consequences resulting from his failure to report for a VA 
examination, he did not indicate a willingness to appear for 
a VA examination.  

As noted above, the RO issued a SSOC in August 2005 that 
provided the veteran with the relevant provisions of 38 
C.F.R. § 3.655.  No response was received from the veteran.  
In the December 2005 VA Form 646 and the April 2006 informal 
hearing presentation, the veteran's representatives did not 
posit any reason for the veteran's failure to appear for the 
recent VA examination.  

Pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim) a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied. 

As heretofore detailed, the Board remanded this claim in 
March 2004 as it was concluded that a VA examination was 
necessary in order to evaluate the current level of left knee 
disability.  In other words, there is insufficient evidence 
to evaluate the veteran's disability.  An additional VA 
examination is necessary to establish entitlement to an 
increased rating for the veteran's left knee disability.  In 
Olson v. Principi, 3 Vet. App. 480 (1992) the veteran failed 
to report for a scheduled examination.  In that case, the 
Court reiterated that the duty to assist is not always a one-
way street, or a blind alley, and that the veteran must be 
prepared to cooperate with the VA's efforts to provide an 
adequate medical examination.  

In this case, the veteran has provided no explanation for his 
failure to report.  And it must be emphasized that the 
veteran was instructed by letter in February 2005 that 
another VA examination would be scheduled if he expressed a 
willingness to appear and the August 2005 supplemental 
statement of the case provided the veteran with notice of the 
provisions of § 3.655.  

Notwithstanding the fact that the veteran was provided with 
written notice of the scheduling of the October 2004 VA 
examination and of the possible consequences under § 3.655 
for the failure to report, the veteran has not presented any 
basis for his failure to report.  Therefore, the Board 
concludes that the veteran's claim for entitlement to an 
increased rating for left knee disability must be denied.  
The veteran may, however, reopen his claim for increased 
benefits at any time in the future should he be willing to 
appear for a VA examination.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In this case, 
as the veteran's increased rating claim for a left knee 
disability must be denied under the provisions of 38 C.F.R. § 
3.655 (note that the operative language indicates that the 
claim shall be denied), VA's duty to notify and assist the 
veteran with his claim under the VCAA are not for 
application. 


ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected left knee disability is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


